Title: From George Washington to the United States Senate, 29 September 1789
From: Washington, George
To: United States Senate


            United-States
            Gentlemen of the Senate,September 29th 1789.
            Agreeably to the act of Congress for adapting the establishment of the Troops in public service to the Constitution of the United States, I nominate the Persons, specified in the enclosed list, to be the commissioned Officers thereof.
            This nomination differs from the existing arrangement only in the following cases—to wit.
            Lieutenant Erkuries Beatty promoted to a vacant captaincy in the Infantry—Ensign Edward Spear promoted to a vacant Lieutenancy of Artillery—Jacob Melcher, who has been serving as a Volunteer, to be an Ensign, vice Benjamin Lawrence, who was appointed nearly three years past, and has never been mustered, or joined the Troops.
            It is to be observed that the order, in which the Captains and Subalterns are named, is not to affect their relative rank, which has been hitherto but imperfectly settled, owing to the perplexity of promotions in the State-quotas conformably to the late confederation.
            
              Go: Washington
            
          